Citation Nr: 1534899	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-44 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965 and died in November 2008; the Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals Board on appeal from a May
2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). In February 2014, the Board took limited jurisdiction of the issue of entitlement to nonservice-connected death pension benefits for the purpose of issuing a Statement of the Case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). The file has now been returned to the Board for further consideration.

The issue of entitlement to nonservice-connected death pension benefits, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Appellant submitted a December 2008 claim of entitlement to Dependency and Indemnity Compensation (DIC), including service connection for the cause of the Veteran's death. In May 2009, the RO denied her claims. In a June 2009 Notice of Disagreement (NOD), the Appellant asserted that she disagreed with the May 2009 RO decision, including the portion of the decision as to death pension. The RO issued an August 2010 SOC as to the issue of entitlement to service connection for the cause of the Veteran's death and the Appellant submitted an October 2010 Substantive Appeal. The Board, in a February 2014 decision, denied the Appellant's claim of entitlement to service connection for the cause of the Veteran's death and took limited jurisdiction of the issue of entitlement to nonservice-connected death pension benefits for the issuance of a SOC, as the Appellant disagreed with the RO's May 2009 decision in her June 2009 NOD. Manlincon, 12 Vet. App. 238.
Of record is a February 2014 internal document indicating that the Appellant should be sent an appeal election letter. However, no such letter, or the Appellant's response to the same, is currently associated with the claims file. In the February 2015 SOC as to the issue of entitlement to nonservice-connected death pension benefits, the RO reported that the Appellant had not responded to an appeals election letter, however, the RO cited a June 2009 letter to which there was no response. The Board notes that the June 2009 letter was sent subsequent to the June 2009 NOD and was not related to the claim of entitlement to nonservice-connected death pension benefits.

Also, while the issue listed in the body of the February 2015 SOC was entitlement to nonservice-connected death pension benefits, the analysis was incorrect. The RO denied the Appellant's claim at that time on the basis that there was no evidence to consider the Veteran to be permanently and totally disabled for the purpose of "this benefit." Permanent and total disability of the Veteran is not a requirement for a successful claim for nonservice-connected death pension benefits. Entitlement to nonservice-connected death pension benefits only requires death due to nonservice-connected disabilities, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations of the Appellant. See 38 U.S.C.A. §§ 101, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.3 (2014). Thus, in essence, the Appellant did not receive a correct SOC as to the issue of entitlement to nonservice-connected death pension benefits and there is not substantial compliance with the directives of the Board's February 2014 remand. On remand, the AOJ should issue the Appellant a correct SOC. Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

The Board also notes that resultant to the February 2015 SOC, there is no Form 9 Substantive Appeal, or sufficient substitute, or VA Form 8 Certification of Appeal associated with the claims file. Interestingly, there is a March 2015 VA Form 646 Statement of Accredited Representative in Appealed Case and a March 2015 internal document indicating that the RO deemed the case ready to certify to the Board. It is unclear to the Board if the Appellant submitted a Form 9 Substantive Appeal, or suitable substitute, perfecting her appeal of the issue of entitlement to nonservice-connected death pension benefits. In any event, as the AOJ is directed herein to issue the Appellant a SOC, she will have the opportunity to perfect her appeal as to the issue of entitlement to nonservice-connected death pension benefits.  

Accordingly, the case is REMANDED for the following action:

Send the Appellant an appeal election letter, and resultant to her response, provide her a SOC as to the issue of entitlement to nonservice-connected death pension benefits, adjudicating her claim using the correct laws and regulations governing nonservice-connected death pension benefits.  Then, provide her the opportunity to perfect her appeal.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

